NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDWARD P. KAKALIA,                              No. 19-55571

                Plaintiff-Appellant,            D.C. No. 8:18-cv-02149-JLS-DFM

 v.
                                                MEMORANDUM*
STATE OF HAWAII; DAVID Y. IGE, in
his capacity of current Governor of The
State of Hawaii,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, SILVERMAN, and PAEZ, Circuit Judges.

      Edward P. Kakalia appeals pro se from the district court’s order dismissing

his 42 U.S.C. § 1983 action alleging constitutional claims arising out of the alleged

improper taking of land in Hawaii. We have jurisdiction under 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo the district court’s dismissal for lack of subject matter

jurisdiction. Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir. 2000).

We may affirm on any basis supported by the record. Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Kakalia’s action for lack of subject matter jurisdiction under

the local action doctrine was proper because Kakalia’s action concerned real

property in Hawaii over which the district court in the Central District of California

had no jurisdiction. See Eldee-K Rental Props., LLC v. DIRECTV, Inc., 748 F.3d

943, 946-47 (9th Cir. 2014) (explaining that under the local action doctrine, district

courts generally have exclusive jurisdiction over actions to recover title or

possession of property in the forum where that property is located).

      In light of our disposition, we do not consider the parties’ remaining

arguments regarding Eleventh Amendment immunity, the statute of limitations,

and failure to state a claim.

      The district court did not abuse its discretion by denying Kakalia leave to

amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile).

      The district court did not abuse its discretion in denying Kakalia’s motion

for default judgment. See Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)



                                          2                                     19-55571
(setting forth standard of review and factors for determining whether to enter

default judgment).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                         3                                   19-55571